Citation Nr: 0824052	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-39 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
August 1970.

This appeal to the Board of Veterans Appeals (Board) is from 
January and August 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which in pertinent part, denied service connection 
for PTSD, and an acquired psychiatric disorder (other than 
PTSD), respectively.


FINDINGS OF FACT

1.  There is no competent medical evidence of an acquired 
psychiatric disorder during service or for many years 
thereafter, nor is there a link between the veteran's current 
acquired psychiatric disorder, other than PTSD, and his 
period of active military service.

2.  There is no competent medical evidence indicating the 
veteran has a current diagnosis of PTSD in accordance with 
the applicable VA regulation; and there are no corroborated 
stressors.  



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2007).  

2.  The veteran does not have PTSD from disease or injury 
incurred or aggravated during his military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The duty to notify was accomplished by way of VCAA letters 
from the RO to the veteran dated in October 2005 and July 
2006.  Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Letters dated in July 2006 
and December 2007 from the RO advised the veteran that a 
downstream disability rating and an effective date will be 
assigned if service connection is granted.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The October 2005 VCAA letter which pertains to the PTSD claim 
was sent to the veteran prior to the initial AOJ decision in 
that matter.  

The Board acknowledges that the July 2006 VCAA letter 
pertaining to the acquired psychiatric disorder claim (other 
than PTSD) was sent to the veteran subsequent to the initial 
AOJ decision in that matter.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in November 2006, after the notice was 
provided.

In addition, all VCAA notices provided by VA were clear and 
pertinent to his contentions, such that a reasonable person 
could understand what was required to prove the claim.  There 
is no allegation or evidence that any timing error affected 
the essential fairness of the adjudication of the claims.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained the veteran's service 
medical records (SMRs), VA treatment records, and private 
medical records as identified by the veteran.  Therefore, the 
Board is satisfied the RO has made reasonable efforts to 
obtain any identified medical records.  He also submitted 
personal statements.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  A recently issued definition of a "psychosis" 
includes the following specific disorders:  brief psychotic 
disorder, delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, 
and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  
See 71 Fed. Reg. 42,758-60 (July 28, 2006).  

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

Under 38 C.F.R. § 4.125(a) (2007), for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service (or within a presumptive period per 38 C.F.R. § 
3.307), there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Analysis-Acquired Psychiatric Disorder, other than PTSD

The veteran claims that he currently has an acquired 
psychiatric disorder of bipolar paranoid schizophrenia, 
unrelated to his alleged PTSD disability, addressed 
separately.  Specifically, he asserts he developed his 
schizophrenia after he "essentially went crazy" from verbal 
and physical harassment he received during basic training, 
leading to his desertion.  See his August 2006 notice of 
disagreement.  

There is no medical evidence diagnosing the veteran with his 
claimed bipolar paranoid schizophrenia.  Nonetheless, there 
is competent medical evidence showing that the veteran 
currently has an acquired psychiatric disorder, other than 
PTSD, thereby satisfying the first element of the service 
connection claim.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  In this regard, the veteran's VA 
treatment records from 2005-2007 reveal a diagnosis of severe 
major depression with psychotic features.  Also, private 
treatment records from 1999 to 2002 note that he was 
diagnosed for depressive anxiety.  

Consequently, the determinative issue is whether his acquired 
psychiatric disorder is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Some credible indication this condition was incurred during 
the veteran's military service is essential to his claim for 
service connection, and here there is none.  In fact, a 
review of the veteran's SMRs shows no mention of medical 
treatment, let alone a diagnosis, for any acquired 
psychiatric disorder during service.  38 C.F.R. § 3.303(b).  

The Board acknowledges that during his August 1970 in-service 
psychiatric evaluation, leading to his discharge for 
unsuitability, the veteran was diagnosed with an 
"emotionally unstable personality, chronic, severe, 
manifested by low frustration tolerance and nine months AWOL 
[(absent without leave)] for no apparent reason."  This 
assessment reflects a personality disorder, which is not 
recognized as a psychiatric disorder diagnosis on Axis I of 
the DSM-IV.  Furthermore, VA compensation may not be paid for 
personality disorders as these are specifically excluded as a 
disease or injury within the meaning of applicable 
legislation providing for VA compensation benefits.  See 38 
C.F.R. § 3.303(c).  

It is also highly probative evidence against his credibility, 
and his overall claim, that the in-service psychiatric 
evaluation shortly following his period of alleged harassment 
did not confirm his assertions, nor that he had any acquired 
psychiatric disorder.  Thus, there is no competent and 
credible in-service evidence that could possibly support his 
claim for an acquired psychiatric disorder.  
An acquired psychiatric disorder, other than PTSD, was not 
objectively demonstrated until 1999, almost three decades 
post-service.  

There is insufficient evidence of a psychosis within one year 
of discharge from service.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  None 
of the listed psychoses under 38 C.F.R. § 3.384 has been 
shown to have been manifested within the first year after the 
veteran's separation from service.  Thus, a psychosis may not 
be presumed to have been incurred during active military 
service.

Moreover, there is no competent medical evidence of a link 
between the veteran's current acquired psychiatric disorder, 
other than PTSD, and his military service.  In this regard, 
there is no evidence of record that relates the veteran's 
acquired psychiatric disorder, other than PTSD, to his 
military service.  Thus, there is an absence of the requisite 
showing a correlation between his current disability and his 
military service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d 
at 1375.  

Although the veteran contends in his August 2006 NOD, and 
December 2006 substantive appeal (VA Form 9), that his 
problems with his military sergeants led to his current 
mental health disability, as a layman, the veteran cannot 
establish this causal nexus (link) himself, so his personal 
statement attempting to do so is insufficient to establish 
service connection.  See Routen, 10 Vet. App. at 186; see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 494.  

In addition to the lack of a medical nexus opinion, the Board 
also emphasizes that a gap of nearly three decades between 
service and the first documented complaints of an acquired 
psychiatric disorder provides highly probative evidence 
against this claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of any continuity of symptomatology 
after service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-497.  To emphasize, there is no evidence that the 
veteran was ever treated in service for any acquired 
psychiatric disorder, and as well, no history of any 
psychiatric complaint, treatment, or diagnosis even for many 
ensuing years.  Overall, the evidence of record does not 
support his claim.  

The Board declines to obtain a medical nexus opinion in this 
case.  There is no indication the veteran received treatment 
or a diagnosis of an acquired psychiatric disorder while he 
was in the military.  And after service, there is no evidence 
of complaints, treatment or diagnosis for many decades 
thereafter.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There also is no competent or credible evidence otherwise 
suggesting a link between his current acquired psychiatric 
disorder and service.  In view of the absence of an acquired 
psychiatric disability in service, and the first suggestion 
of pertinent disability decades after active duty, relating 
current acquired psychiatric disorder, other than PTSD, to 
service would certainly be speculative.  The Board notes that 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007).  The duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2). 

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for acquired 
psychiatric disorder, so there is no reasonable doubt to 
resolve in the veteran's favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Analysis - PTSD

The veteran also contends that he has been diagnosed with 
PTSD, which he attributes to verbal and physical harassment 
while he was in in-service training.  He claims that while he 
was at Fort Polk, Louisiana, he was "picked on incessantly 
because of [his] size," as he "was the biggest person 
there."  See his May 2007 substantive appeal (VA Form 9).

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which as mentioned, simply mandates 
that, for VA purposes, all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke . . . 
in almost anyone" standard, in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard 
(e.g., whether a person's exposure to a traumatic event and 
response involved intense fear, helplessness, or horror).  
Thus, as noted by the Court, a more susceptible person could 
have PTSD under the DSM-IV criteria given his or her exposure 
to a traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  The veteran's own 
statements will not be sufficient.  Moreau, 9 Vet. App. at 
395-96.

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.

On review, the Board finds that the veteran's PTSD claim must 
be denied.  In this regard, his claims file does not contain 
medical evidence diagnosing PTSD in accordance with VA 
regulation.  38 C.F.R. § 3.304(f).  As mentioned, the first 
and perhaps most fundamental requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  It is 
acknowledged that the veteran's recent VA and private 
treatment records diagnose him with major depressive 
disorder, but there is nothing in the record noting a 
diagnosis specifically for PTSD.  

In sum, there is no competent medical evidence of record 
reflecting a diagnosis of PTSD in accordance with VA 
regulation.  Absent medical evidence of a current disability, 
service connection cannot be granted for PTSD.  See, e.g., 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability).  Simply stated, 
the post-service medical records outweigh the veteran's 
unsubstantiated lay assertions regarding a current PTSD 
disability.  

Given the finding of no current disability, it is not 
necessary to discuss in detail whether the veteran 
participated in combat or whether there is credible 
supporting evidence of an in- service stressor.  In any 
event, the Board notes that there is no evidence he has ever 
suffered a confirmed stressor in-service.  And as mentioned, 
his August 1970 in-service psychiatric evaluation only 
confirmed a personality disorder.  To the extent that the 
veteran is seeking service connection for the personality 
disorder diagnosed during service, as noted, personality 
disorders are not diseases or injuries for compensation 
purposes.  38 C.F.R. § 3.303(c) (2007).  Notably, that August 
1970 evaluation did not confirm his alleged stressor - verbal 
and physical harassment.   Thus, there is no competent and 
credible evidence of a confirmed stressor. 

While the veteran strongly asserts he has PTSD in his 
personal statements, he, as a layman, not trained or educated 
in medicine, is not competent to offer a probative opinion as 
to whether he currently has PTSD (according to DSM-IV).  Even 
if there was evidence of a PTSD diagnosis, the veteran is 
also not competent to link any PTSD diagnosis to his period 
of service, as this requires medical expertise.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability, and 
indicates the disability may be associated with service. 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c)(4) (2007); see Charles v. Principi, 16 Vet. App. 
370 (2002).  Thus, given the absence of a current diagnosis 
of PTSD, a medical opinion is not warranted.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD, so there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.  

Service connection for PTSD is denied.  



____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


